                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                    MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                    Case No. 17-md-2785-DDC-TJJ


(This Document Applies to Consumer
Class Cases)

____________________________________


                               MEMORANDUM AND ORDER

       This matter is before the Court on Class Plaintiffs’ Motion for Leave to Take Second,

Limited Deposition of Heather Bresch (ECF No. 1732).1 Pursuant to Federal Rule of Civil

Procedure 30(a)(2)(A)(ii), Class Plaintiffs seek an order allowing them to take a second, limited

deposition of Defendant Heather Bresch. Mylan opposes the motion. As set forth below, the

Court will grant Plaintiffs’ motion and allow additional deposition time not to exceed two hours.

I.     Relevant Background

       In October 2018, Class Plaintiffs and Sanofi deposed Defendant Heather Bresch as part

of the coordinated discovery in this case. The Court imposed an eight-hour limit on her

deposition.2 Neither Sanofi nor Class Plaintiffs sought to extend the time during her deposition



1
 The original title of this motion contains unnecessary surplusage. The Court has directed the
Clerk’s office to edit the entries relating to this motion to match the title listed herein.
2
 Mylan states that the Court relied in part on Plaintiffs’ representation that Ms. Bresch would
have a substantial amount of information regarding the pay-for-delay allegations in granting
Plaintiffs “an extra hour for the deposition.” The record does not support Mylan’s statement.
Plaintiffs had requested ten hours, while Mylan urged the Court not to extend the deposition
beyond seven hours. The Court stated that a large part of the rationale for the ruling was to avoid
setting a precedent for a CEO to sit for deposition beyond seven hours, but because Sanofi and
or for the remainder of coordinated discovery. But after non-party Teva Pharmaceuticals

produced documents to Class Plaintiff on June 14, 2019 in further response to a subpoena Class

Plaintiffs served on August 13, 2018,3 Class Plaintiffs filed the instant motion. Class Plaintiffs

and Mylan met and conferred on Class Plaintiffs’ request that Mylan agree to the deposition.

The Court finds the parties have complied with the requirements of D. Kan. R. 37.2.

II.      Summary of the Parties’ Arguments

         Class Plaintiffs contend the documents Teva produced constitute good cause to allow

them to take a second deposition of Defendant Heather Bresch, limited to exploring the reverse-

payment allegations4 in their consolidated amended complaint. Mylan disagrees, arguing the

documents Teva produced do not justify re-deposing Ms. Bresch. Mylan asserts the documents

are not highly inculpatory and they contain information Class Plaintiffs knew but chose to ignore

when they deposed Ms. Bresch. Regarding the timing of Teva’s production, Mylan faults Class

Plaintiffs for allowing Teva to produce documents so long after the Court ordered Teva to

comply with the subpoena. Without suggesting a real reason, Mylan asserts that Class Plaintiffs

are using the documents as a “purported” reason to seek a second deposition.

III.     Legal Standard



Class Plaintiffs were being required to split the time, the Court would permit each to have four
hours of questioning. See Aug. 9, 2018 Hr’g Tr. at 62-32 (ECF No. 863).
3
 On September 11, 2018, Class Plaintiffs moved to compel Teva’s production of responsive
documents (ECF No. 922), which the Court granted on October 5, 2018. See ECF No. 1104.
The parties engaged in a meet-and-confer process and Teva began a rolling document production
as it continued to produce documents responsive to an earlier subpoena. Teva produced the
documents at the heart of this motion in its final set of 8,137 documents. See Declaration of
Arthur L. Shingler III in Support of Class Plaintiffs’ Reply in Support of Motion for Leave to
Take Second, Limited Deposition of Heather Bresch at 6-8 (ECF No. 1745-2).
4
    The parties interchange the phrases “reverse-payment” and “pay-for-delay.”
                                                 2
          “A party must obtain leave of court, and the court must grant leave to the extent

consistent with Rule 26(b)(1) and (2) . . . if the parties have not stipulated to the deposition and .

. . the deponent has already been deposed in the case.”5 Although the decision is discretionary,

courts generally disfavor repeat depositions.6 The common exception is to allow a party to re-

open a deposition where new information is discovered after the initial deposition.7

IV.       Analysis

          An objective assessment of the facts leads the Court to conclude that Class Plaintiffs’

motion should be granted. The documents they received from Teva in the last of several

productions over many months, regardless of the timing vis-à-vis the class certification hearing,

provide new information highly relevant to Class Plaintiffs’ reverse-payment allegations.

Moreover, one of the three documents contains a specific reference to Ms. Bresch. Given her

position at Mylan and her status as a party in this case, Class Plaintiffs are justified in arguing the

documents provide a good-faith basis to question Ms. Bresch about an agreement with Teva.

          Rule 30 requires the Court to grant Plaintiffs’ motion “to the extent consistent with Rule



5
    Fed. R. Civ. P. 30(a)(2)(A)(ii).
6
    Dixon v. Certainteed Corp., 164 F.R.D. 685, 690 (D. Kan. 1996) (citations omitted).
7
  E.g., Dixon, 14 F.R.D. at 691-92 (allowing second deposition limited to inquiring about
statements contained in safety report produced four months after initial deposition); Le v.
Diligence, Inc., 312 F.R.D. 245, 246 (D. Mass. 2015) (allowing second deposition because
defendants failed to disclose maintenance records relevant to personal injury action until one
year after initial discovery responses); Quality Aero Tech., Inc. v. Telemetrie Elektronik GmbH,
212 F.R.D. 313, 319 (E.D.N.C. 2002) (allowing second 30(b)(6) deposition, finding that “newly-
discovered information [is]... sufficient for a finding of good cause under Rule 30”); Keck v.
Union Bank of Switzerland, No. 94–4912, 1997 WL 411931, at *1 (S.D.N.Y. July 22, 1997) (“a
second deposition is often permitted, where new information comes to light triggering questions
that the discovering party would not have thought to ask at the first deposition”).


                                                   3
26(b)(1) and (2).”8 The subject matter of the requested discovery is relevant to Class Plaintiffs’

claim, and the manner is proportional to the needs of the case considering the importance of the

issues at stake. Clearly, the parties’ relative access to the information is one-sided, and the Court

finds the burden of the proposed discovery does not outweigh its likely benefit.9

          If Class Plaintiffs had these documents in their possession before the October deposition,

they surely would have inquired about them. Class Plaintiffs should not be penalized for the

recent production, and the Court finds good cause to permit a very limited further deposition.

The Court will permit Class Plaintiffs to depose Ms. Bresch for a maximum of two hours. The

Court directs the parties to confer regarding the location and date, and expects the deposition to

take place no later than early September, 2019.

          IT IS HEREBY ORDERED that Class Plaintiffs’ Motion for Leave to Take Second,

Limited Deposition of Heather Bresch (ECF No. 1732) is granted. Class Plaintiffs may conduct

another deposition of Defendant Heather Bresch, not to exceed two hours.

          IT IS SO ORDERED.

          Dated this 2nd day of August, 2019 in Kansas City, Kansas.



                                                           Teresa J. James
                                                           U. S. Magistrate Judge




8
    Fed. R. Civ. P. 30(a)(2).
9
  See Fed. R. Civ. P. 26(b)(1). The Court’s order is in no way inconsistent with the Court’s
stated refusal to set a precedent for lengthy depositions of CEOs. Instead, the order applies Rule
30(a)(2) and 26(b)(1) to the particular circumstances set forth in the motion.
                                                   4
